United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2060
                                   ___________

Lavada A. Box,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Missouri.
Anthony J. Principi, Secretary of      *
Department of Veterans Affairs;        *
Department of Veterans Affairs,        *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: January 13, 2006
                                Filed: March 31, 2006
                                 ___________

Before SMITH and HANSEN, Circuit Judges, and BOGUE,1 District Judge.
                            ___________

SMITH, Circuit Judge.

      Lavada A. Box, an African-American female, brought suit against her former
employer, the Department of Veterans Affairs ("VA"), alleging race discrimination
and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
2000e et seq. The district court2 granted the VA's motion for summary judgment,
finding that Box failed to establish a prima facie case of discrimination or retaliation.
We affirm.

                                    I. Background
       Box was hired by the Kansas City VA Medical Center in 1986 as a GS-3
medical clerk/secretary. In that same year, Box was promoted to a GS-4 clerk/typist.
In 1987, Box was promoted to a GS-5 Procurement Clerk in the Consolidated
Contracting Section. In 1989, Box was transferred to the Contracting Section at the
VA and promoted to a GS-5/6 Purchasing Agent. In 1994, Box was promoted to a
GS-7/9/11 Contract Specialist, which was a developmental position. While in this
position, Box was promoted to a GS-11 Program Specialist. When Box left the VA
in 2001, she was a Program Administrator for the prosthetics treatment
center/administrative office.

      As a Contract Specialist, Box negotiated, entered into contracts, and processed
contracts for the VA. Box had "warrant" authority, which authorized her to obligate
government funds for the VA. The Contracting Section at the Kansas City VA
Medical Center had two Contract Specialists, Box and Charlene Webster. Another
individual, Charles Marsden, was in training for the position of Contract Specialist.
Box was the only African-American Contract Specialist for the Kansas City VA
Medical Center.

      Box argues that the VA assigned her to work primarily on service-type
contracts and nursing home contracts, which are not as complex or detail oriented as
construction contracts. Box alleges that the VA's failure to assign her the more
complex contracts hindered her career development, given the perishable nature of


      2
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                          -2-
the necessary skills. Further, Box claims that the VA intended to stifle her job
progress by continually assigning complex contracts to other white Contract
Specialists, including those less qualified than Box. Box states that the VA's actions
ultimately set her up for failure in her career, as well as in her future employment with
the VA as a Contract Administrator. Specifically, Box received her first construction
contract after 13 years employment. She states that she had an extremely difficult time
completing this task because of her lack of prior experience with complex
assignments. Thereafter, Box's supervisor gave her multiple assignments that he knew
she had previous problems with, without giving her any assistance or direction.

       Box concedes that she was given 200 hours of formal training on how to
perform the duties of a Contract Specialist. However, Box asserts that the skills
necessary to work on more complex contracts diminished because she did not have
an opportunity to use them. Moreover, Box alleges that she was not allowed to
reacquire those skills through additional training, despite her requests. Box admits
that there were meetings and other opportunities for training on complex contracts;
however, those meetings were in addition to her current job responsibilities, and Box
claims that because the administration would not reduce her work responsibilities, she
was unable to regularly attend those training meetings.

       Box also claims that she was denied annual leave on January 2, 1998, in
retaliation for her previous activity with the Equal Employment Opportunity
Commission ("EEOC").3 The VA had an unwritten leave policy based on seniority
that required at least one Contract Specialist to work each work day. If both Contract
Specialists asked for the same day off, the VA allowed the one with more seniority
to take leave. Box requested leave for December 24 and 31, 1997, and January 2,
1998. The VA granted Box's requested leave for December 24 and 31, but denied


      3
      Box's previous EEOC activity stemmed from a 1996 incident when she refused
to complete an assignment.

                                          -3-
leave for January 2. Apparently, Charlene Webster, the other Contract Specialist with
more seniority, also requested leave for January 2, and received it under the unwritten
leave policy. Box alleges that the unwritten leave policy did not apply equally to all
people and for all circumstances. More specifically, Box urges that the VA did not
strictly enforce the unwritten leave policy for the white Contract Specialists, but
strictly enforced it against her. The VA asserts that Box was not damaged because she
took a sick day on January 2, 1998. In response, Box states that she would have
preferred to have voluntarily taken the leave day and reserved her sick time in case
of emergency.

      In 1998, the VA relocated all of the Contract Specialist positions in Kansas
City to Leavenworth, Kansas. Box decided to remain in Kansas City and did not
apply for any other permanent position there until late 1998. The VA temporarily
assigned Box to a Contract Administrator position at the same grade, pay, and
benefits. Box alleges that Chuck Marsden, the Contract Specialist trainee, was given
preferential treatment when he was allowed to remain in his position as a Contract
Specialist in Kansas City until he received another position. Box also alleges that the
VA retaliated against her for her EEOC activities by assigning her to the Contract
Administrator position.

      Also, in 1998, Box went to her supervisor and requested a copy of the
Supervisory Contract Specialist position description. When Box made this request,
she asserts that her supervisor, Mr. Henning, stated that she was "only making things
more difficult for herself." He did not give her the position description. The VA
responds that Henning simply did not have a copy of the position description and
asked other VA officials to provide Box with the description.

      In March 1998, Box filed a formal EEOC complaint, alleging that she was
harassed when the VA (1) denied her request for annual leave on January 2, 1998, (2)
denied her request for formal training, and (3) assigned her duties that she had not

                                         -4-
been trained to complete. In August 1998, Box amended her original EEOC
complaint to include claims that (1) she was discriminated against based on her race
and in retaliation for her prior EEOC claim when she was detailed to a Contract
Administrator position on May 8, 1998, and (2) when the VA Director, Charles
Henning, refused to give her the position description for Chief of Purchasing and
Contracting on May 20, 1998. In November 1998, Box filed another EEOC complaint
alleging that she was assigned purchasing duties that were not listed in her position
description.

       After exhausting her administrative remedies, Box filed the instant action,
alleging race discrimination and retaliation in violation of Title VII. The district court
granted summary judgment in favor of the VA and dismissed Box's complaint in its
entirety. Box timely appealed.

                                   II. Discussion
       Box asserts that the district court erred in granting the VA's motion for
summary judgment. First, she states the VA favored white employees by assigning
them more complex contracts while delegating the simpler service and nursing home
contracts to minority employees. Second, she alleges the VA retaliated against her for
filing an EEOC complaint.

       Box contends the VA discriminated or retaliated through: (1) denial of training;
(2) the manner in which contracts were assigned, both type of contract and volume
of contracts; (3) denial of her request for annual leave on January 2, 1998; (4)
reassignment to the position of Contract Administrator; and (5) failure to provide a
requested position description. Box states that she can show an adverse employment
action, and that the failure to present direct evidence of race discrimination or
retaliation does not warrant dismissal of her claims. Therefore, Box urges that the
district court erred in finding that she was unable to establish a prima facie case.



                                           -5-
       The VA responds by stating that Box failed to establish a prima facie case of
race discrimination and retaliation because she failed to show that she suffered an
adverse employment action. The VA states that Box received over 200 hours of
training to work as a Contract Specialist. Box was only denied a request for training
on one occasion, and that was because of a lack of agency funding. Box did not make
another request. Also, the VA states that Box's dissatisfaction with her work
assignments does not give rise to an adverse employment action. Lastly, Box points
to no interruption or interference with her job associated with the delay in providing
her with a job description or the denial of one of her three requested annual leave
days.

       "We review de novo a district court decision granting a motion for summary
judgment, using the same standard as the district court and construing the record in
the light most favorable to . . . the nonmoving party. Summary judgment is
appropriate only if the evidence establishes that there exists no genuine issue of
material fact and that the moving party [] is entitled to judgment as a matter of law."
Johnson v. AT&T Corp., 422 F.3d 756, 760 (8th Cir. 2005) (internal citations
omitted).

       In order to establish a prima facie case of race discrimination, Box must show
the following: (1) she is a member of a protected group; (2) she was meeting the
legitimate expectations of her employer; (3) she suffered an adverse employment
action; and (4) similarly situated employees who are not members of the protected
group were treated differently. Gilmore v. AT&T, 319 F.3d 1042, 1046 (8th Cir.
2003). In order to show a prima facie case of retaliation, Box must show the
following: (1) she engaged in a protected activity; (2) she suffered an adverse
employment action; and (3) a causal connection between the protected activity and
the adverse employment action. Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502
(8th Cir. 2005). The district court held that Box was unable to show an adverse



                                         -6-
employment action, and thus, she was unable to make a prima facie case of
discrimination or retaliation. We agree.

       "A materially adverse action must be 'more disruptive than a mere
inconvenience or an alteration of job responsibilities.' There must be a material
change in employment status–a reduction in title, salary, or benefits." Wenzel v.
Missouri-American Water Co., 404 F.3d 1038, 1042 (8th Cir. 2005) (quoting
Harlston v. McDonnell Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994)) (internal
citation omitted). Box did not experience a change in salary or benefits. Box did
experience a title change from Contract Specialist to Contract Administrator;
however, this title change resulted from the transfer of all Contract Specialists to the
VA in Leavenworth, Kansas, and not from any action directed towards Box. Box was
not willing to relocate, and the VA, in an attempt to work with Box, temporarily
assigned her to another position with substantially similar job responsibilities with
the same pay and grade. Because there was no reduction in pay, benefits, or status,
Box's change in title fails to give rise to an adverse employment action. See Curby v.
Solutia, Inc., 351 F.3d 868, 873–74 (8th Cir. 2003) (holding that the plaintiff's change
in position did not constitute an adverse employment action because there was no
reduction in pay or benefits).

       In addition, "[a]n employer's denial of an employee's request for training is not,
without more, an adverse employment action. Nor does the record permit an inference
that [the appellant's] race was a factor in this training dispute." Griffith v. City of Des
Moines, 387 F.3d 733, 737 (8th Cir. 2004). In Griffith, the plaintiff believed that his
firefighting skills had deteriorated during a leave of absence. Id. The plaintiff asked
for additional training. Id. His employer refused his request, and he alleged racial
discrimination. Id. We held that his claim was without merit because the employer's
denial of his training request was not an adverse employment action. Id. Here, as in
Griffith, the record shows only one documented request for additional training by
Box. Furthermore, it is undisputed that Box received 200 hours of training for the

                                           -7-
Contract Specialist position during her employment. Viewing the record in the light
most favorable to Box, we agree with the district court that she could not show an
adverse employment action.

       Box's additional claims regarding her denial of annual leave on January 2,
1998, and her supervisor's alleged failure to provide her with a job description also
fall short of showing an adverse employment action. Neither of these events caused
Box to suffer a material change in employment resulting in an adverse employment
action.

                                III. Conclusion
     For the reason stated above, we affirm the district court's grant of summary
judgment in favor of the VA.
                       ______________________________




                                         -8-